Name: COMMISSION REGULATION (EC) No 1386/95 of 19 June 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 Official Journal of the European Communities 20. 6. 95No L 134/20 EN COMMISSION REGULATION (EC) No 1386/95 of 19 June 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994, on detailed rules for the application of the import arrangements for fruit and vegetables ('), as amended by Regulation (EC) No 1363/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the units of account on the conversion rates to be applied with the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 20 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1995. For the Commission Franz FISCHLER Member of the Commission ( ¢) OJ No L 337, 24. 12 . 1994, p. 66. (2) OJ No L 132, 16. 6 . 1995, p. 8 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . +) OJ No L 22, 31 . 1 . 1995, p. 1 . 20 . 6 . 95 EN Official Journal of the European Communities No L 134/21 ANNEX to the Commission Regulation of 19 June 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (') Standard importvalue 0702 00 35 052 56,6 060 80,2 066 35,4 068 32,4 204 50,9 212 117,9 624 75,0 999 64,1 0707 00 25 052 53,1 053 166,9 060 39,2 066 53,8 068 60,4 204 49,1 624 207,3 999 90,0 0709 90 77 052 59,7 204 77,5 624 196,3 999 111,2 0805 30 30 388 68,0 528 54,3 600 54,7 624 78,0 999 63,8 0809 10 20 052 133,4 064 135,8 999 134,6 0809 20 41 , 0809 20 49 052 188,4 064 232,0 068 244,6 400 208,0 624 288,9 676 166,2 999 221,3 0809 30 21 , 0809 30 29 220 128,9 624 106,8 999 117,8 0809 40 20 624 264,5 999 264,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code *999* stands for* 'of other origin.*